

116 HR 6861 IH: PPP Data and Diversity Accountability Act of 2020
U.S. House of Representatives
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6861IN THE HOUSE OF REPRESENTATIVESMay 14, 2020Ms. Judy Chu of California (for herself, Mr. Cárdenas, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to require collection and reporting of demographic data for applicants of the Paycheck Protection Program, and for other purposes.1.Short titleThis Act may be cited as the PPP Data and Diversity Accountability Act of 2020.2.Reporting of demographic data for applicants to the paycheck protection programSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by inserting the following new subparagraph:(T)Data collection and reportThe Administrator shall develop and implement a process for the systematic collection of demographic data of recipients of assistance under this paragraph and the number of loans approved and denied under this paragraph. Such data shall specify whether applicants are women, veterans, or minorities, disaggregated by race in a manner that captures all the racial groups specified in the American Community Survey conducted by the Bureau of the Census. Not less frequently than quarterly, the Administrator shall submit to Congress a report containing the results of this data collection..